TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00127-CV


Heather Anderson, Appellant

v.

Greg Walden, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-002573, HONORABLE GARY HARGER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
		Appellant Heather Anderson filed a notice of appeal on January 3, 2012 purporting
to challenge the trial court's order dated November 10, 2011 overruling her special appearance. 
After reviewing the clerk's record, the Clerk of this Court sent Anderson a notice observing that the
notice of appeal appeared to be untimely because in this accelerated interlocutory appeal, the notice
of appeal was due to be filed on or before November 30, 2011.  See Tex. Civ. Prac. & Rem. Code
Ann. § 51.014(a)(7) (West Supp. 2011); Tex. R. App. P. 26.1(b), 28.1.  The notice requested that
Anderson supply, by March 19, 2012, proof of timely mailing of the notice of appeal.  Anderson has
not responded.  Under the circumstances, we must dismiss the appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a).


						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Dismissed for Want of Jurisdiction
Filed:   April 6, 2012